


116 HR 7729 IH: Banning Airport Redevelopment Act
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7729
IN THE HOUSE OF REPRESENTATIVES

July 22, 2020
Mr. Ruiz introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To release the City of Banning, California, from all restrictions, conditions, and limitations on the use, encumbrance, conveyance, and closure of the Banning Municipal Airport.


1.Short titleThis Act may be cited as the Banning Airport Redevelopment Act. 2.Release of restrictions, conditions, and limitations on the use, encumbrance, conveyance, and closure of the Banning Municipal Airport (a)In generalThe United States, acting through the Administrator of the Federal Aviation Administration, shall release the City of Banning, California, from all restrictions, conditions, and limitations on the use, encumbrance, conveyance, and closure of the Banning Municipal Airport, as described in the most recent airport layout plan approved by the Federal Aviation Administration, to the extent such restrictions, conditions, and limitations are enforceable by the Administrator.
(b)LimitationThe release under subsection (a) shall not be executed before the City of Banning, California, or its designee, transfers to the Department of Transportation of the State of California— (1)the amounts described in subsection (c), to be used for FAA-approved capital improvements within the meaning of airport development (as defined in section 47102(3) of title 49, United States Code) at other public use, general aviation airports serving the region; and
(2)for no consideration, all airport and aviation-related equipment of the Banning Municipal Airport owned by the City of Banning and determined by the FAA or Department of Transportation of the State of California to be salvageable for use at other airports. (c)Amounts describedThe amounts described in this subsection are the following:
(1)An amount equal to the fair market value for the highest and best use of the Banning Municipal Airport property determined in good faith by 2 independent and qualified real estate appraisers and an independent review appraiser on or after the date of the enactment of this Act. (2)An amount equal to the unamortized portion of any Federal development grants other than land paid to the City of Banning for use at the Banning Municipal Airport, which may be paid with, and shall be an allowable use of, airport revenue notwithstanding section 47107 or 47133 of title 49, United States Code.
(3)An amount equal to the airport revenues, along with accrued interest, remaining in the airport account for the Banning Municipal Airport as of the date of the enactment of this Act and otherwise due to or received by the City of Banning after such date of enactment pursuant to sections 47107(b) and 47133 of title 49, United States Code. (d)Rule of constructionNothing in this section shall be construed to limit the applicability of—
(1)the requirements and processes under section 46319 of title 49, United States Code; (2)the requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
(3)the requirements and processes under part 157 of title 14, Code of Federal Regulations; or (4)the public notice requirements under section 47107(h)(2) of title 49, United States Code.

